NO. 12-20-00254-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

DIANE KERWIN, AS TRUSTEE OF                               §   APPEAL FROM THE 173RD
THE DRK REVOCABLE TRUST,
APPELLANT
                                                          §   JUDICIAL DISTRICT COURT
V.

NATIONSTAR MORTGAGE, LLC,                                 §   HENDERSON COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Diane Kerwin, as Trustee of the DRK Revocable Trust, filed a motion to
dismiss this appeal, in which she states that the parties settled all disputes at issue in this case.
No decision has been delivered in this appeal. Accordingly, Appellant’s motion to dismiss is
granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). All costs are taxed against
the party incurring same.
Opinion delivered February 26, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 26, 2021


                                        NO. 12-20-00254-CV


         DIANE KERWIN, AS TRUSTEE OF THE DRK REVOCABLE TRUST,
                                Appellant
                                   V.
                     NATIONSTAR MORTGAGE, LLC,
                                Appellee


                               Appeal from the 173rd District Court
                        of Henderson County, Texas (Tr.Ct.No. 2013C-1185)


                   THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance. All costs are taxed against the
party incurring same.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.